This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Murle S. GREGORY, Jr.
                Staff Sergeant (E-6), U.S. Marine Corps
                               Appellant

                             No. 202100143

                         Decided: 25 August 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Stephen F. Keane

 Sentence adjudged 18 March 2021 by a special court-martial convened
 at Marine Corps Air Station Miramar, California, consisting of a mili-
 tary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-2, confinement for 90 days, and a bad-conduct discharge.

                           For Appellant:
               Commander Kyle Calvin Kneese, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
                 United States v. Gregory, NMCCA No. 202100143
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2